Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/021, with respect to the previous objections to claim 1 have been fully considered and are persuasive.  Applicant has addressed the spacing issues associated with claim 1.  The previous objections to claim 1 has been withdrawn. 

Applicant's arguments filed 3/22/2021 regarding the previous 112(b) rejection of claim 1 regarding “to evacuate the tub completely” have been fully considered but they are not persuasive.
Applicant argues the previous 112(b) rejection of claim 1 (see Applicant’s Remarks, pages 7-20).
Examiner refers to the previous response to arguments in the advisory action dated 3/22/2021. 


Applicant's arguments filed 3/22/2021 regarding the previous 103 rejection under Hashimoto have been fully considered but they are not persuasive.
Applicant argues Hashimoto, particularly Hashimoto’s capability to perform the functionality of claim 1 (see Remarks, pages 21-82).
Examiner respectfully disagrees.  Examiner refers to the previous response to arguments, particularly the advisory dated 3/22/2021.
Additionally, Examiner has re-interpreted claim 1, such that the drum and pump are not considered to be positively recited (see Examiner’s Comment below . see 112(b) rejection below).  Examiner has provided recommendations below to positively recite the drum and the pump, but still considers the previous arguments would then apply despite said amendments.  

In addition to Hashimoto, Examiner further notes the rejection basis under newly cited Obata.  

Examiner’s Comment
Upon further consideration, Examiner has interpreted that the perforated drum to not be positively recited of the claimed invention.  The perforated drum is introduced as part of a configuration clause of the shaft bearing and simply describes the capability of the shaft bearing.

Examiner recommends the following amendment to lines 1-5 of claim 1 to positively recite the perforated drum:
For Claim 1:
A washing-extraction machine comprising: 
a tub, positioned on a shaft bearing, 
a perforated drum having a diameter and adapted to rotate in the tub, the shaft bearing adapted to rotate the perforated drum either about a horizontal axis or inclined to the horizontal axis,

Additionally, Examiner also requires the pump to be more clearly claimed (see 112(b) rejection below).

To advance prosecution, if Applicant were to amend to positively claim the drum and pump, Examiner will re-apply the 103 rejection under modified Hashimoto (see final rejection dated 12/10/2020, where the drum was previously interpreted as being positively claimed).  

Examiner also notes newly cited Obata et al. (DE 2915092) as teaching claim 1 under a 103 rejection basis.  To advance prosecution, Obata may also be applicable as a primary reference if the above-mentioned amendments are applied to positively recite the drum and the pump, as Obata teaches a drum washing machine which has protrusions (see Obata’s Figures 11-12, drum 7d, washing elements 25’.  refer to holes/perforations.  machine translation, [0011], [0015], [0017], [0026]).  Obata teaches the drum diameter of between 400-550 mm and washing elements sized to be no more than 25 mm, which would constitute an obvious overlap of ranges with Applicant’s sized protrusions of being less than 6% of the diameter of the drum.      
Obata does not appear to teach a front-loading machine, or the pump (if this feature were clearly claimed).  Regarding the front-loading feature, Examiner refers below to modification by Jung.  Regarding the pump, Examiner considers circulation pumps to be conventional in the art and refers to Condit, who teaches a recirculation pump which removes water from the tub at a faster rate than water drains from the basket so as to reduce the volume of water required (see Condit’s Figure 1, basket bottom openings 18, recirculation pump deck 26.  Column 4, lines 18-35).   

To summarize, Examiner considers if the drum and pump were positively claimed in claim 1, claim 1 would then be rejected under 103 under both 1) previously cited Hashimoto, and 2) newly cited Obata as modified by Jung and Condit.  

Claim Objections
Claim 1 objected to because of the following informalities:  on lines 31-32, the pump must be introduced more clearly (e.g. if Applicant is intending to assign the pump to the claimed washing machine, this could be rephrased to “further comprising a pump adapted to be operated under control, and is mounted to a circulation line of the washing-extraction machine,”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, & 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein a pump adapted to be operated under control, mounted to a circulation line” on lines 31-32.  Examiner considers it ambiguous as to whether this pump is being assigned to the claimed invention or not.  If Applicant intended to claim the pump, the claim language must clearly assign the pump to the claimed front-loading washing-extraction machine (e.g. “the front-loading washing-extraction machine further comprising a pump”).  Examiner also notes in the Examiner’s Comment above, that the drum which the pump interacts with is interpreted as not being positively claimed.
Claim 1 recites in lines 35-37 “to evacuate the tub liquid completely while required amount of a liquid exists in the drum during washing for water, chemical and energy saving”.  Examiner is not clear to this limitation.  The drum is located in the tub, so if liquid exists in the drum, how would the tub be evacuated “completely”?  Additionally, assuming arguendo this were amended to be in reference to the space between the tub and the drum, Examiner is not clear how this space could be completely evacuated.  Wouldn’t the liquid within the drum still be continuously draining into the tub via the perforations?  Even if the liquid level may not accumulate, wouldn’t there still be a continuous flow/presence of liquid in the tub via the drum?   


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, & 30 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hashimoto (WO 2006098224).  Examiner makes reference to US-publication equivalent US20080229516 as an English translation of Hashimoto.
Hashimoto teaches a washing apparatus comprising (depending on the shaft interpretation determines the 102/103 basis):

For Claim 1:
A front loading washing-extraction machine comprising: 
a tub, positioned on a shaft bearing, the shaft bearing adapted to rotate a perforated drum either about a horizontal axis or inclined to the horizontal axis (see Figures 1 & 6, casing 17, frame body 18, central shaft 19, driving shaft 24).  Casing 17 is the tub.  Frame body 18 is the drum.  Driving shaft 24 functions as a bearing for central shaft 19, and the tub is oriented horizontally but if the washing machine were placed on a tilted/inclined surface or floor could also support the tub at an angle to the horizontal.  If the interpreted shaft bearing is argued, Examiner also notes that Applicant admits to bearings being conventionally available (see specification, pages 12 & 13, refer to first paragraph of detailed description); and 
the perforated drum having a diameter and adapted to rotate in the tub, wherein the perforated drum has a cylindrical surface, the cylindrical surface comprising a plurality of protrusions located side-by-side to a plurality of hollows in between said protrusions wherein the height of the protrusions is less than 6% of the diameter of the drum (refer to Examiner’s Comment.  see Figures 2-4, frame body 18, slits 37, protruding parts 40.  [0048]-[0049], [0053], [0079].  Also refer to “punching holes” in [0049]), Examiner does not consider the drum positively recited.  To advance prosecution, the hollows may be interpreted as where slits 37 are located.  Regarding the height, Hashimoto teaches a size range of 3-6%.  If argued regarding this not being anticipation since the entire range is not less than 6%, Examiner notes that this constitutes an obvious overlap of ranges in view of Hashimoto’s size range (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”),
a plurality of drum perforations provided on the cylindrical surface of the drum and arranged in each of the plurality of hollows between the protrusions (see Figures 2-4, slits 37).  The slits 37 are in the gap/hollows between adjacent protruding parts 40, and
wherein laundry items are held over the protrusions during stretching of the laundry items during washing (see Figures 2-4, protruding parts 40).  Examiner refers to the response to arguments above regarding the intended use/functionality.  Hashimoto’s protruding parts would hold laundry items during stretching thereof, 
wherein said perforated drum surface is covered with the protrusions spread around or on the perforations and said protrusions are adapted to create a physical impact on laundry items and to provide a physical friction and a rubbing effect during moving, lifting and falling movement of said laundry items during washing and rinsing cycles (see Figures 2-4, slits 37, protruding parts 40.  [0025]).  Examiner notes that the washing and rinsing cycles are intended use/applications, 
wherein said protrusions are adapted to hold the laundry items over protrusions and away from the surface of the drum during stretching of the laundry items towards the hollows in between the protrusions without the laundry items reaching the perforations and blocking the perforations (see Hashimoto’s Figures 2-4, protruding parts 40).  Hashimoto’s protruding parts 40 are considered to meet the criteria; 
wherein said protrusions are spaced to keep the perforations open by holding the laundry items away from the perforations to provide continuous draining from the drum through the perforations during washing and extraction cycles (see Hashimoto’s Figures 2-4, protruding parts 40.  [0025]), and
wherein the protrusions are placed around or on the perforations to create the hollows in between to increase washing and/or extraction efficiency by spreading the laundry items over the protrusions and holding the stretched laundry items away from the perforated surface to create a space under the laundry items to increase permeability during the stretching of the laundry items towards spaces in between the protrusions for facilitating liquid flow in the space and through perforations during the washing and extraction cycles (see Figures 2-4, protruding parts 40.  [0025]).  Examiner notes that the washing and extraction cycles are intended use/applications,  
wherein a pump adapted to be operated under control, mounted to a circulation line, the pump adapted to selectively decrease or maintain a level of liquid in the tub (see Figures 6a-d, pump 27, supply pipe 28, bypass pipe 30.  [0067]-[0072]).  Examiner requires the pump to be posit, 
wherein liquid that drains from the drum into the tub is sucked by the pump from a bottom area of the tub and pumped back to the drum to decrease the level of tub liquid or to keep the level of the tub liquid at a desired level or to evacuate the tub liquid completely while required amount of a liquid exists in the drum during washing for water, chemical and energy savings (see Figures 6a-d, casing 17, pump 27, valve 33), 
wherein the pump has a higher flow-rate capacity than a drain rate of liquid from the drum into the tub (see Figures 6a-d, casing 17, frame body 18, pump 27.  [0067]-[0072]).  The drain rate from the drum to the tub can be manipulated. For instance in Hashimoto’s Figure 6b, the liquid level is building since valves 32 & 33 are closed which would reduce drainage compared to say Figures 6c & 6d, and 
wherein the quantity and size of the drum perforations are selected to achieve a drain rate of liquid from the perforations that is less than the flow-rate of the pump (see [0067]-[0072]).

Hashimoto/modified Hashimoto teaches claim 1.
Hashimoto also teaches the following:

For Claim 4: 
The front-loading washing-extraction machine according to claim 1, wherein the protrusions comprise ribs and are spaced apart over the perforated cylindrical surface of the drum to prevent harm of the laundry items by spreading and holding the laundry items over the protrusions to prevent contact of the laundry items with the perforations during all of the washing and extraction cycles (refer to Examiner’s Comment.  see Hashimoto’s Figures 2-4, protruding parts 40.  [0053], [0078]).  Examiner notes that the drum does not appear to be positively recited, but if so, Hashimoto’s protruding parts 40 would appear to teach the functionality.  

Hashimoto/modified Hashimoto teaches claim 1.
Hashimoto also teaches the following:

For Claim 30:
The front loading washing-extraction machine according to claim 1, wherein the drum perforations are provided on a front cover sheet or a back cover sheet or on both the front cover sheet and the back cover sheet of the drum (refer to Examiner’s Comment).  The drum does not appear to be positively recited.

To advance prosecution if the drum were to be positively recited, Examiner reiterates the following from the previous final office action:

Examiner however, considers it conventional in the washing arts to construct the drum of sheet metal and refers to Koon (see Figures 1-2, cylinder 7, fins 10, apertures 12.  Page 1, column 2, lines 6-20).  Constructing Hashimoto’s frame body 18 of sheet metal to include slits (comparable to Koon’s apertures) and protruding parts (comparable to Koon’s fins) would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hashimoto and more particularly to construct the frame body 18 of sheet metal because said drum construction is conventional in the art in view of Koon and would yield a predictable variation thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, & 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obata et al. (DE 2915092, “Obata”) in view of Jung et al. (US 20050022565, “Jung”).  Examiner has provided a machine translation of Obata.
Obata teaches a drum washing machine comprising the following of claim 1 except where underlined:

For Claim 1:
A front loading washing-extraction machine comprising: 
a tub, positioned on a shaft bearing, the shaft bearing adapted to rotate a perforated drum either about a horizontal axis or inclined to the horizontal axis (see Figures 11-12, outer cell 4, shafts 11-12.  refer to bearings associated with shafts 11-12); and 
the perforated drum having a diameter and adapted to rotate in the tub, wherein the perforated drum has a cylindrical surface, the cylindrical surface comprising a plurality of protrusions located side-by-side to a plurality of hollows in between said protrusions wherein the height of the protrusions is less than 6% of the diameter of the drum (refer to Examiner’s Comment.  see Figures 11-12, drum 7d, washing elements 25’.  refer to holes/perforations.  machine translation, [0011], [0015], [0017], [0026]), Examiner does not consider the drum positively recited.  To advance prosecution, Obata teaches drum having a diameter of 400-550 mm, and sizing the washing elements to be 25 mm or less.  If argued regarding this not being anticipation since the entire range is not less than 6%, Examiner notes that this constitutes an obvious overlap of ranges in view of Obata’s size range (see MPEP 2144.05, “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”),
a plurality of drum perforations provided on the cylindrical surface of the drum and arranged in each of the plurality of hollows between the protrusions (see Figures 11-12, refer to holes/perforations between washing elements 25’.  machine translation, [0011], [0026]), and
wherein laundry items are held over the protrusions during stretching of the laundry items during washing (see Obata’s Figures 11-12, refer to holes/perforations between washing elements 25’.  machine translation, [0011], [0026]).  Examiner considers the washing elements would perform said function, 
wherein said perforated drum surface is covered with the protrusions spread around or on the perforations and said protrusions are adapted to create a physical impact on laundry items and to provide a physical friction and a rubbing effect during moving, lifting and falling movement of said laundry items during washing and rinsing cycles (see Figures 11-12, washing elements 25’.  machine translation, [0011], [0026]).  Examiner notes that the washing and rinsing cycles are intended use/applications, 
wherein said protrusions are adapted to hold the laundry items over protrusions and away from the surface of the drum during stretching of the laundry items towards the hollows in between the protrusions without the laundry items reaching the perforations and blocking the perforations (see  Figures 11-12, washing elements 25’).  Obata’s washing elements 25 are considered to meet the criteria; 
wherein said protrusions are spaced to keep the perforations open by holding the laundry items away from the perforations to provide continuous draining from the drum through the perforations during washing and extraction cycles (see Figures 11-12, washing elements 25’.  machine translation, [0026]), and
wherein the protrusions are placed around or on the perforations to create the hollows in between to increase washing and/or extraction efficiency by spreading the laundry items over the protrusions and holding the stretched laundry items away from the perforated surface to create a space under the laundry items to increase permeability during the stretching of the laundry items towards spaces in between the protrusions for facilitating liquid flow in the space and through 
wherein a pump adapted to be operated under control, mounted to a circulation line, the pump adapted to selectively decrease or maintain a level of liquid in the tub (refer to 112(b) rejection.  refer to Examiner’s Comment regarding Condit).  Examiner requires clarification as to positively reciting the pump, 
wherein liquid that drains from the drum into the tub is sucked by the pump from a bottom area of the tub and pumped back to the drum to decrease the level of tub liquid or to keep the level of the tub liquid at a desired level or to evacuate the tub liquid completely while required amount of a liquid exists in the drum during washing for water, chemical and energy savings (refer to 112(b) rejection.  refer to Examiner’s Comment regarding Condit), 
wherein the pump has a higher flow-rate capacity than a drain rate of liquid from the drum into the tub (refer to 112(b) rejection.  refer to Examiner’s Comment regarding Condit), and 
wherein the quantity and size of the drum perforations are selected to achieve a drain rate of liquid from the perforations that is less than the flow-rate of the pump (refer to 112(b) rejection.  refer to Examiner’s Comment regarding Condit).

Obata does not teach a front loading washing machine.
Examiner however, considers front-loading washing machines as well-known in the washing arts due to height/space considerations and refers to Jung (see Jung’s Figure 1, opening 10a, tub 20, drum 30, shaft 42.  [0005]).  Obata already teaches a horizontally-rotating drum, and further modifying Obata to be a front-loading washing machine (e.g. apply shaft to only one end, apply loading door to other) would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Obata, and more particularly for the washing machine to be front-loading because such washing machines are conventional in the washing arts in view of Jung and would yield a predictable variation thereof.  

Modified Obata teaches claim 1.
Modified Obata also teaches the following:

For Claim 4: 
The front-loading washing-extraction machine according to claim 1, wherein the protrusions comprise ribs and are spaced apart over the perforated cylindrical surface of the drum to prevent harm of the laundry items by spreading and holding the laundry items over the protrusions to prevent contact of the laundry items with the perforations during all of the washing and extraction cycles (refer to Examiner’s Comment.  see Obata’s Figures 11-12, washing elements 25’.  machine translation, [0011], [0015], [0017], [0026]).  Examiner notes that the drum does not appear to be positively recited, but if so, Obata’s washing elements 25’ would appear to teach the functionality.  

For Claim 30:
The front loading washing-extraction machine according to claim 1, wherein the drum perforations are provided on a front cover sheet or a back cover sheet or on both the front cover sheet and the back cover sheet of the drum (refer to Examiner’s Comment).  The drum does not appear to be positively recited.

To advance prosecution if the drum were to be positively recited, Examiner reiterates the teachings of Koon from the previous final office action would be applicable to Obata:

Examiner however, considers it conventional in the washing arts to construct the drum of sheet metal and refers to Koon (see Figures 1-2, cylinder 7, fins 10, apertures 12.  Page 1, column 2, lines 6-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718